DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This is a reply to the request for Continued Examination (RCE) filed on 12/15/2020, in which Claim(s) 1-4, 6-15, and 19-24 are currently pending for examination. Claim(s) 9-10 and 19 are amended. Claim(s) 5 and 16-18 are cancelled. Claim(s) 22-24 are newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 was filed after the mailing date of the final Office action on 09/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Claim Rejections - 35 U.S.C. § 102 & § 103:
Applicants’ arguments with respect to claims rejected under prior art have been fully considered and are persuasive. The rejection of 35 U.S.C. § 102 and § 103 have been withdrawn in view of the amendment to claim.

Allowable Subject Matter
Claims 1-4, 6-15, and 19-24 are allowed.
The following is an examiner's statement of reasons for allowance:
Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:

In regards to claim 1, the prior art of record (Bohli et al. (US 2016/0050070 A1; hereinafter Bohli) in view Gotze et al. (US 2014/0093074 A1; hereinafter Gotze)) does not disclose:
“obtaining, via the at least one network, parameters of a garbled circuit from the second device, the parameters comprising first input keys and second input keys, wherein the first input keys are encrypted, and wherein the first input keys are different from the second input keys;
evaluating the garbled circuit  using the decrypted keys and the second input keys to obtain a garbled circuit output value.” in combination with other limitations recited as specified in the independent claim(s). 

“generating parameters of a garbled circuit, the parameters comprising: 
encrypted first input keys, and 
second input keys different from the encrypted first input keys, wherein the second input keys correspond to an enrollment value corresponding to the first device, wherein the enrollment value comprises a plurality of bits, wherein generating the parameters of the garbled circuit comprises generating second input keys, which comprises: 
obtaining the enrollment value; and 
assigning a respective input key value to each of the plurality of bits, wherein assigning the respective input key value to each of the plurality of bits comprises generating a random value for each respective input key value.” in combination with other limitations recited as specified in the independent claim(s). 

In regards to claim 20, the prior art of record (Bohli et al. (US 2016/0050070 A1; hereinafter Bohli) in view Gotze et al. (US 2014/0093074 A1; hereinafter Gotze)) does not disclose:
“using the second device to perform acts of: 
generating parameters of a garbled circuit, the parameters comprising first input keys and second input keys, wherein the first input keys are different from the second input keys; and 
transmitting, to the first device, via at least one network, the first input keys and the second input keys, wherein the first input keys are encrypted;   
using the first device to perform acts of: 
evaluating the garbled circuit using the decrypted keys and the second input keys to obtain a garbled circuit output value.” in combination with other limitations recited as specified in the independent claim(s). 

Rather, Bohli discloses “accessing a device by a user, wherein the user is connected to the device and to at least two servers in different networks” ([0002]). Similarly, Gotze teaches “challenging a set of Physically Unclonable Function (PUF) cells” (Abstract). Accordingly, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186.  The examiner can normally be reached on Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.